Citation Nr: 0844085	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel





INTRODUCTION

The veteran had active military service from December 1941 to 
March 1946.  He died in June 1995.  The appellant is his 
surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death, finding that the 
appellant had not submitted new and material evidence to 
reopen the claim.  Irrespective of the RO's action, the Board 
must decide whether the appellant has submitted new and 
material evidence to reopen the claim of service connection 
for the cause of the veteran's death.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for the cause of the veteran's death in February 
2000.  The appellant did not appeal the decision and it is 
now final.

2.  Evidence received since the February 2000 rating decision 
is not cumulative and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for the cause of the veteran's death.

3.  The veteran died in June 1995 from cardiorespiratory 
arrest with an antecedent cause of respiratory distress 
syndrome and an underlying cause of pulmonary tuberculosis 
infection.

4.  At the time of the veteran's death, service connection 
was in effect for appendectomy scar and malaria, both rated 
as 0 percent disabling.  

5.  The medical evidence shows no relationship between the 
veteran's service-connected disabilities and his causes of 
death; nor does the medical evidence show any relationship 
between the death-causing conditions and service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
February 2000 RO decision and the claim of entitlement to 
service connection for the cause of the veteran's death is 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2008).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.312 (2008).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The RO originally denied entitlement to service connection 
for the cause of the veteran's death in February 2000 on the 
basis that there was no medical evidence of a relationship 
between the veteran's cause of death and his service-
connected disabilities or service.  The appellant was 
notified of this decision, but did not file an appeal.  Thus, 
the decision became final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.160(d) (2008).

The appellant filed a claim to reopen her claim for service 
connection for the cause of the veteran's death in August 
2005.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered since the last final RO decision in 
February 2000 includes private hospital records dated in June 
1995 showing treatment for the veteran up until the time of 
his death.  This evidence is new and material as it was not 
of record at the time of the last rating decision and it 
relates to a material element of the claim, specifically his 
death-causing conditions.  Therefore, the information 
submitted since the last final rating decision constitutes 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a); and reopening the claim is warranted. 38 U.S.C.A. § 
5108.

The appellant's claim to reopen the claim for service 
connection for the cause of the veteran's death has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).



Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  The notification substantially 
complied with some of the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in her possession that pertains to the 
claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for cause of death is denied 
below.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

The October 2005 letter did not note the disabilities the 
veteran was granted service connection for during his 
lifetime, as required under Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any VCAA notice errors did not affect 
the essential fairness of the adjudication as VA has obtained 
all relevant evidence, and the appellant has demonstrated 
actual knowledge of the elements necessary to satisfy her 
claim.  The appellant was notified to submit evidence that 
the veteran died from a service-connected injury or disease.  
She in turn provided private medical records showing his 
treatment from 1987 up until the time of his death and copies 
of the veteran's personnel records.  She also submitted 
statements that she had observed the veteran with symptoms 
related to his death-causing conditions since soon after his 
discharge from service.  While she never discussed the 
veteran's service-connected scar and malaria disabilities 
rated as 0 percent disabling, she is not asserting that his 
service-connected disabilities caused the veteran's death but 
that his death-causing conditions are related to his service.  
She has shown that she understands that she can submit 
evidence in support of her claim and that she understands the 
essential arguments that her claim hinges on.  These actions 
by the appellant indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process regarding the criteria for substantiating 
service connection for the cause of the veteran's death.  As 
both actual knowledge of the appellant's procedural rights 
and the evidence necessary to substantiate the claim have 
been demonstrated, and she has had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  Id.  

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  A VA medical opinion was 
not provided regarding any relationship between the cause of 
death and any service-connected disabilities.  As discussed 
below, however, the medical evidence shows the veteran's 
death was not related to any disability of service-origin.  
Under these circumstances, VA's duty to assist does not 
require that the appellant be afforded a medical opinion.  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file.
 
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
Service connection for cause of death

The appellant contends that the veteran's death-causing 
conditions of cardiorespiratory arrest secondary to 
respiratory distress syndrome and pulmonary tuberculosis 
infection are related to his service, particularly because he 
was a prisoner of war in service. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of tuberculosis during wartime service may be 
presumed if manifested to a compensable degree within three 
years of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Additional disability resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The veteran's death certificate shows he died in June 1995.  
The immediate cause was cardiorespiratory arrest; the 
antecedent cause was respiratory distress syndrome; and the 
underlying cause was pulmonary tuberculosis infection.  

At the time of his death, service connection was in effect 
for malaria and appendectomy scar, both rated as 0 percent 
disabling.  The appellant does not contend, nor does the 
medical evidence show, that there is a relationship between 
the veteran's cause of death and his service-connected 
disabilities.  As noted, the appellant's essential argument 
is that the veteran's death was caused by his service, 
particularly because the veteran was a prisoner of war. 

The service medical records show treatment for pneumonia from 
December 1945 to March 1946.

After service, an August 1987 VA medical record shows a 
diagnosis of pulmonary tuberculosis and chronic obstructive 
pulmonary disease secondary to chronic bronchitis.  A 
December 1989 VA medical record notes a pulmonary 
tuberculosis diagnosis since 1976.  The veteran received 
private treatment in June 1995 up until the time of his death 
and as discussed, pulmonary tuberculosis was shown as an 
underlying cause of death along with respiratory distress 
syndrome.  

The medical evidence of record shows that in service the 
veteran was treated for pneumonia in 1946 and that in 1976 he 
contracted pulmonary tuberculosis.  In the intervening 30 
years between service and the first diagnosis of pulmonary 
tuberculosis, there is no medical evidence of any treatment 
for pulmonary tuberculosis.  Since tuberculosis was not 
diagnosed within three years after service, it is not 
considered presumptively related to service.  See 38 C.F.R. 
§§ 3.307, 3.309.   There is no evidence of recurrence of 
pneumonia after service.  And, even though the appellant 
contends that the veteran's cause of death was due to his 
prisoner of war status in service, neither pulmonary 
tuberculosis nor any other respiratory condition is 
considered presumptively related to the veteran's status as a 
prisoner of war.  See 38 C.F.R. § 3.309(c).  

The appellant has asserted that she has observed the veteran 
coughing since shortly after service, and she is competent to 
make such an observation.  However, the issue of whether the 
veteran's death-causing conditions are related to his service 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the appellant's lay 
assertions, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
veteran's service-connected disabilities and his cause of 
death; nor is there any relationship between the diseases 
that ultimately caused his death and his service.  

As the negative evidence in this case outweighs the positive 
evidence, the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 3.102.  Service connection for the cause of the 
veteran's death is not warranted.








ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death and the claim is reopened.

Entitlement to service connection for cause of the veteran's 
death is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


